Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (Claims 8-10 and 14-20), as well as Applicant’s species election of Species (d) (polypeptide with SEQ ID NO.:4) and subspecies election (bv) (a fragment of (d)), in the reply filed on 12 October 2022, are acknowledged.  Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
It is noted that Applicant canceled the claims describing the Group I invention.
Species (a) thru (c) and (e) thru (bu) recited in claim 16 are withdrawn from further consideration at this time as being drawn to the nonelected species. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 12 August 2022, in the reply filed on 12 October 2022.

Status of Claims
	Claims 8-10 and 14-20 are pending.
Claims 8-10 and 14-20 are rejected.
Claim 9 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/085876, 12/19/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 17209039.1, 12/20/2017, was filed on 17 June 2020.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 8-10 and 14-20 have the effective filing date of 20 December 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 June 2020 and 17 November 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:

(1) Claim 9 recites: “…wherein the method comprises dosing the or more polypeptides…”, which should read: “…wherein the method comprises dosing the one or more polypeptides…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 16 and 17 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10 and 14-17 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10, 16 and 17 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 10 recites: “…, wherein the animal is a mono-gastric animal selected from the group consisting of pigs and swine; poultry; pet animals selected from the group consisting of cats and dogs; fish or crustaceans.”

It is not clear which of the cited animal limitations are to be included in the Markush group which includes mono-gastric animals. That is, the recitation of ‘pigs and swine’ indicates closure of the Markush group statement- and yet the claim recites further types of animals (MPEP 2173.05 (h)).
For the purpose of compact prosecution, the claim will be interpreted to read: Claim 10: “…, wherein the animal is a mono-gastric animal selected from the group consisting of pigs, swine, poultry, pet animals, fish and crustaceans.” The limitations of ‘cats and dogs’ should be recited in a separate claim dependent on claim 10. For example: “The method according to claim 10, wherein the pet animals are selected from the group consisting of cats and dogs.”

(2) Claim 17 recites: “…, wherein the protein source is selected from the group consisting of soybean, wild soybean, beans, lupin, tepary bean, scarlet runner bean, slimjim bean, lima bean, French bean, Broad bean (fava bean), chickpea, lentil, peanut, Spanish peanut, canola, sunflower seed, cotton seed, rapeseed (oilseed rape) or pea or in a processed form such as soybean meal, full fat soy bean meal, soy protein concentrate (SPC), fermented soybean meal (FSBM), sunflower meal, cotton seed meal, rapeseed meal, fish meal, bone meal, feather meal, whey and combinations thereof.”

In the present instance, claim 17 recites the genus limitation ‘beans’ and also recites the bean species ‘tepary bean, soybean, wild soybean, scarlet runner bean, slimjim bean, lima bean, French bean, Broad bean (fava bean)’. The claim also recites the genus limitation ‘pea’ and also recites ‘chickpea’ which is a species of the genus ‘pea’. The claim also recites the genus limitation ‘soybean’ and also recites ‘wild soybean’ which is a species of the genus ‘soybean’. Therefore, it is not clear which species would be covered by either of the genus terms because specific species which would be classified with said genus terms are cited (MPEP 2173.02 (I) and MPEP 2173.05 (h)).
In addition, the term ‘such as’ leads to confusion over the intended scope of the claim, because it refers to stated preferences, which may or may not be considered to be limitations of the claim (MPEP 2173.05 (d)).
It is also noted that as written in proper Markush form selections are already considered to be alternative choices; therefore, there is no need for the conjunction ‘or’.
For the purpose of compact prosecution, the claim will be interpreted to read: “…, wherein the protein source is selected from the group consisting of soybean, lupin, tepary bean, scarlet runner bean, slimjim bean, lima bean, French bean, Broad bean (fava bean), chickpea, lentil, peanut, Spanish peanut, canola, sunflower seed, cotton seed, rapeseed (oilseed rape), soybean meal, full fat soy bean meal, soy protein concentrate (SPC), fermented soybean meal (FSBM), sunflower meal, cotton seed meal, rapeseed meal, fish meal, bone meal, feather meal, whey and combinations thereof.”

(3) Claim 16, polypeptide (bv) [subspecies election] recites: “ (bv) a fragment of a polypeptide of…(d) [species election],…having muramidase activity and having at least 90% of the length of the mature polypeptide.”

However, it is not clear what sequence encompasses at least 90% of the length of the mature polypeptide. The mature polypeptide can be described by its nucleic acid sequence or by its amino acid sequence. Therefore, 90% of the length of the nucleic acid sequence of the mature polypeptide will represent a different number of amino acids compared to 90% of the length of the amino acid sequence of the mature polypeptide.
For the purpose of compact prosecution, the claim will be interpreted to read: Claim 16: “ (bv) a fragment of a polypeptide of…(d) [species election],…having muramidase activity and having at least 90% of the length of the nucleic acid sequence or of the amino acid sequence of the mature polypeptide.”
Prior art will be applied according to this interpretation.

Claims 14-16 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.

(4) Claims 14-16 recite: “The method according to claim 8, wherein the polypeptide…”

However, it is not clear if only one of the one or more polypeptides as recited in claim 8 has the properties cited in claims 14-16 or if more than one polypeptide can exhibit the cited properties.
For the purpose of compact prosecution, the claim will be interpreted to read: “The method according to claim 8, wherein the one or more polypeptides…”
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 20 recites: “The method according to claim 8, wherein the animal feed additive improves nutrient absorption.”
Claim 8 recites: “…an animal feed which comprises: (i) an animal feed additive,…”

However, the claim describes the animal feed additive by what it does rather than what it is.
Therefore, claim 20 does not further limit the animal feed additive as recited in parent claim 8.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 14 and 17-20 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Sandvang et al. (International Patent Application Publication No. WO 2017/001701 A1; Pub. Date: 5 January 2017).
[Sandvang et al. cited in the Restriction/Election Office Action mailed 12 August 2022.]

Sandvang et al. addresses the limitations of claims 8, 10, 14, 17, 18, 19 and 20. 
Regarding claim 8, Sandvang et al. shows animal feed compositions comprising polypeptides having lysozyme activity and polypeptides having phytase activity (pg. 1, lines 7-8). The described invention further relates to a method of improving one or more performance parameters in an animal comprising administering to one or more animals an animal feed or animal feed additive comprising one or more polypeptides having phytase activity and one or more polypeptides having lysozyme activity (pg. 2, lines 29-32 [Claim 8- A method for improving nutrient absorption in an animal which comprises administering to the animal an animal feed which comprises:…(iv) one or more polypeptides having muramidase activity]).

It is noted that Applicant’s specification recites: “Muramidase, also known as lysozyme, is an O-glycosyl hydrolase…” (originally-filed specification, pg. 1, line 10). That is, the enzyme muramidase is synonymous with the enzyme term ‘lysozyme’.

In addition, the preamble of claim 8 recites the intended use of ‘for improving nutrient absorption in an animal’.
Claim 8 recites: “A method for improving nutrient absorption in an animal which comprises administering to the animal an animal feed which comprises: (i) an animal feed additive, (ii) one or more protein sources, (iii) one or more energy sources, and (iv) one or more polypeptides having muramidase activity.”
The claim is understood to mean that the animal feed comprising an animal feed additive, a protein source, an energy source, and one or more polypeptides having muramidase activity can be administered to any animal experiencing any physical condition. That is, the preamble of the claimed method is considered to express a mere statement of purpose rather than a manipulative difference between the claimed invention and the prior art method. Deletion of the preamble phrase does not affect the steps of the claimed invention (MPEP 2111.02 (II)).
Therefore, for the purpose of examination, prior art which describes a method comprising administering to an animal an animal feed which comprises: (i) an animal feed additive, (ii) one or more protein sources, (iii) one or more energy sources, and (iv) one or more polypeptides having muramidase activity will be considered to necessarily improve nutrient absorption in said animal.

Further regarding claim 8, and regarding claim 20, Sandvang et al. teaches that an animal feed additive is a formulated enzyme product which may further comprise e.g. vitamins, minerals, enzymes, amino acids, preservatives and/or antibiotics; i.e. a premix (pg. 7, lines 16-18). Phytases are typically added to the diet of animals, and it is well known in the art that this can result in improved animal performance, such as improved body weight gain and/or feed conversion ratio (pg. 2, lines 13-15 [Claims 8 and 20- (i) an animal feed additive]).
Further regarding claim 8, and regarding claims 17, 18 and 19, the term "concentrates" means feed with high protein and energy concentrations, such as fish meal, molasses, oligosaccharides, sorghum, seed and grains (either whole or prepared by crushing, milling, etc. from e.g. corn, oats, rye, barley, wheat), oilseed press cake (e.g. from cottonseed, safflower, sunflower, soybean (such as soybean meal), rapeseed/canola, peanut or groundnut), palm kernel cake, yeast derived material and distillers grains (such as wet distillers grains (WDS) and dried distillers grains with solubles (DOGS)) (pg. 8, lines 1-6 [Claim 8- (ii) one or more protein sources, (iii) one or more energy sources] [Claim 17- the protein source is selected from a group which includes soybean] [Claim 18- the energy source is selected from a group which includes corn, sorghum, barley and wheat] [Claim 19- a processed form is selected from a group which includes milled corn]).
Regarding claim 10, the term ‘animal’ refers to any animal.  Non-ruminant animals include monogastric animals, including but not limited to pigs or swine; poultry and chicken (pg. 6, lines 27-32 [Claim 10- the animal is a mono-gastric animal selected from a group which includes pigs, swine and poultry]).
Regarding claim 14, the polypeptide having lysozyme activity is from glycosyl hydrolase family 25 and is obtained or obtainable from the kingdom Fungi (pg. 3, lines 1-2 [Claim 14- the polypeptide having muramidase activity is a fungal GH24 muramidase or GH25 muramidase]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 8-10, 14, 15 and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Sandvang et al. (International Patent Application Publication No. WO 2017/001701 A1; Pub. Date: 5 January 2017).

Sandvang et al. addresses the limitations of claims 8, 10, 14 and 17-20 in the 35 U.S.C. §102(a)(1)/(a)(2) above.

Sandvang et al. further addresses some of the limitations of claims 9 and 15.
Regarding claim 9, Sandvang et al. shows that the lysozyme is administered in one or more of the following amounts (dosage ranges): 0.01-200; 0.01-100; 0.5-100; 1-50; 5-100; 5-50; 10-100; 0.05-50; 5-25; or 0.10-10 - all these ranges being in mg lysozyme per kg feed (ppm) (pg. 47, lines 21-23 [Claim 9- dosing the one or more polypeptides having muramidase activity at a level of 100 to 1000 mg enzyme protein per kg animal feed]).
Regarding claim 15, the lysozyme enzyme causes the hydrolysis of bacterial cell walls by cleaving the glycosidic bonds of peptidoglycan; an important structural molecule in bacteria (pg. 1, lines 10-12). The enzyme cleaves the glycosidic bond between carbon number 1 of N-acetylmuramic acid and carbon number 4 of N-acetyl-D-glucosamine. In vivo, these two carbohydrates are polymerized to form the cell wall polysaccharide of many microorganisms (pg. 1, lines 17-19). In aa preferred embodiment, the animal feed composition further comprises a bacterium from one of more of the following strains, which includes Lactobacillus spp, L. farciminus, L. reuteri, and L. salivarius ssp salivarius (pg. 49, lines 18-26 [Claim 15- the polypeptide having muramidase activity degrades cell wall debris from Lactobacillus johnsonii]). 

Sandvang et al. does not show: 1) dosing the one or more polypeptides having muramidase activity at a level of 100 to 1000 mg enzyme protein per kg animal feed [Claim 9]; and 2) the polypeptide having muramidase activity degrades cell wall debris from Lactobacillus johnsonii [Claim 15].

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for improving nutrient absorption in an animal by administering an animal feed comprising: (i) an animal feed additive, (ii) a protein source, (iii) an energy source, and (iv) one or more polypeptides having muramidase activity, as shown by Sandvang et al., by dosing the one or more polypeptides having muramidase activity at a level of 100 to 1000 mg enzyme protein per kg animal feed [Claim 9], with a reasonable expectation of success, because Sandvang et al. teaches that the polypeptides having muramidase/lysozyme activity can be administered on a mg/kg animal feed basis. Therefore, one of ordinary skill in the art would have used routine optimization to have determined the optimal amount of enzyme to administer (e.g., 100 to 1000 mg enzyme protein per kg animal feed) depending on, for example, the type of animal, the weight or size of the animal and/or the tolerance level of the animal receiving the lysozyme/muramidase polypeptides (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have expected that the polypeptide having muramidase activity would have degraded cell wall debris from Lactobacillus johnsonii [Claim 15], with a reasonable expectation of success, because Sandvang et al. teaches that lysozyme degrades bacterial cell walls and that the animal feed composition preferable contains various species of Lactobacillus sp bacteria. Therefore, one of ordinary skill in the art would have expected that the lysozyme/muramidase in the animal feed, shown by Sandvang et al., would have degraded the cell wall debris of any added bacteria, including any Lactobacillus sp added to the animal feed, such as L. johnsonii (MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of animal feed preparation would understand that breaking down animal feed components (such as grain or microorganisms) into the smallest subunits possible (e.g., into amino acids or simple lipids) would increase the probability that the maximum amount of nutrients in the ingested animal feed would be made available for GI tract absorption.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Sandvang et al., as applied to claims 8-10, 14, 15 and 17-20 above, and further in view of Van Kimmenade et al. (U.S. Patent Application Publication No. 2009/0232788 A1).

Sandvang et al., as applied to claims 8-10, 14, 15 and 17-20 above, do not show: 1) the polypeptide having muramidase activity is selected from a group which includes (bv) a fragment of a polypeptide of (d) having muramidase activity and having at least 90% of the length of the mature polypeptide [Claim 16- (bv)] [species election] [Claim 16- (d) recites SEQ ID NO.: 4 [species election].

Van Kimmenade et al. addresses the limitations of claim 16.
Van Kimmenade et al. shows a fungal polypeptide with anti-microbial activity, and methods of use thereof (pg. 1, para. [0002]). Compositions and methods relate to a polypeptide from Trichoderma reesei (termed “NSP38” herein) which has 1,4-beta-acetylmuraminidase activity (pg. 1, para. [0006]-[0007]). “Lysozyme” refers to an enzyme (i.e., a polypeptide having catalytic activity) that catalyzes hydrolysis of 1,4-beta linkages between N-acetylmuramic acid and N-acetyl-D-glucosamine residues (pg. 4, para. [0055] [nexus to Sandvang et al.] [a fungal polypeptide having lysozyme/muramidase activity]).
Regarding claim 16, in some embodiments, the polypeptide comprises an amino acid sequence having at least 85% sequence identity to the polypeptide set forth in SEQ ID NO.:4, or a mature protein produced by cleavage of a signal sequence from said polypeptide. In some embodiments, the identity between the polypeptides and SEQ ID NO:4 is at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91 %, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or even at least 99%. In particular embodiments, the polypeptide has the amino acid sequence as set forth in SEQ ID NO.:4 (pg. 1, para. [0016] thru pg. 2, cont. para. [0016] and Fig. 5 [Claim 16- (bv) the polypeptide having muramidase activity is selected from a group which includes a fragment of a polypeptide of (d) having muramidase activity and having at least 90% of the length of the mature polypeptide] [species election] [(d) refers to a polypeptide having at least 80%, 85%, 90%, 95% or 100% sequence identity to SEQ ID NO.: 4 [species election]).

It is noted that the SEQ ID NO.: 4, shown by Van Kimmenade et al., is identical in amino acid sequence to instantly claimed SEQ ID NO.: 4 (see Figure 5 of Van Kimmenade et al. which describes SEQ ID NO.: 4 as the amino acid sequence of T. reesei lysozyme-A).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for improving one or more performance parameters in an animal by administering an animal feed comprising: (i) an animal feed additive, (ii) a protein source, (iii) an energy source, and (iv) one or more polypeptides having muramidase activity, as shown by Sandvang et al., as applied to claims 8-10, 14, 15 and 17-20 above, by incorporating a fragment of a polypeptide having muramidase activity and having at least 90% of the length of the amino acid sequence of the mature polypeptide represented by SEQ ID NO.: 4 [Claim 16], as shown by Van Kimmenade et al., with a reasonable expectation of success, because Van Kimmenade et al. shows a fungal polypeptide which has lysozyme/muramidase activity, which is the polypeptide and its enzymatic properties, shown by Sandvang et al. (MPEP 2143 (I)(G)).
Although Van Kimmenade et al. does not show that the described polypeptide(s) can be used as an animal feed additive, it would have been obvious to one of ordinary skill in the art of therapeutic enzyme application or administration to have understood that any polypeptide exhibiting lysozyme/muramidase activity, such as the SEQ ID NO.: 4 polypeptide shown by Van Kimmenade et al., could have been substituted for the fungal polypeptide with lysozyme/muramidase activity, shown by Sandvang et al., with the reasonably predictable expectation that the polypeptide shown by Van Kimmenade et al. would also improve nutrient absorption when ingested, because both polypeptides have the same lysozyme/muramidase characteristics (MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made that modification, because Sandvang et al. shows that the GH25 polypeptide having lysozyme/muramidase activity can be sourced from a number of fungal different sources; e.g., Aspergillus fumigatus and Acremonium alcalophilum (Sandvang et al., pg. 4, lines 32-35). Therefore, one of ordinary skill in the art would have been motivated to have included in the animal feed lysozyme/muramidase polypeptides from a number of different fungal sources (including Trichoderma reesei, as shown by Van Kimmenade et al. and instant Applicant), in the event that the animal being fed the lysozyme-containing animal feed preferentially tolerates one polypeptide over another. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651